Citation Nr: 1641007	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-17 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The appellant retired after serving in the Army Reserve.  He had an initial period of Active Duty Training (ADT) from May to October 1974.  He was subsequently activated for service during Operation Desert Shield/Storm with a period of active duty from December 22, 1991 to February 20, 1992 and a second period of active duty from March 16, 1992 to May 29, 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for hypertension.  

The Veteran has initiated an appeal for the separate issue of entitlement to service connection for tinnitus.  The Veteran has requested a hearing with respect to this issue on appeal.  The electronic docket reveals that the status of this issue, and the requested hearing, are still subject to development by the RO.  Accordingly, this issue is not before the Board at this time.  

The appeal for the issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hypertension.  His original claim was that he was diagnosed with hypertension "while on active duty with Army Reserve stationed at Ft. Drum, NY during my annual training."  Annual training would actually be a period of ADT, not active duty.  Subsequently he changed his assertions.  In his notice of disagreement he stated that his hypertension had not pre-existed service and that he was placed on medication for hypertension in February 1992 and that he was activated for Operation Desert Shield from March to May 1992.  In his substantive appeal he stated he was on active duty in 1992 when he was diagnosed with hypertension and that he had a prescription filled in February 1992 prior to his "deployment to Operation Desert Shield."

A summary of the Veteran's service is in order.  He has retired after serving over 20 years in the Army Reserve.  He initially enlisted in the Army reserve in 1974, and had his initial period of Active Duty Training (ADT) from May to October 1974.  He then continued to serve in the Reserve with various periods of inactive duty training (IDT) and annual training / ADT.  

He had a period of active duty from December 22, 1991 to February 20, 1992, a period of one month and 29 days.  He did not have any foreign service during this period of time.  Separation papers (DD 214) indicates he was "ordered to Active Duty in support of Operation Desert Shield/Storm."  Approximately a month later he was ordered to active duty again.  He had a second period of active duty from March 16, 1992 to May 29, 1992, a period of 2 months and 14 days.  Again, during this second period of active duty he did not have any foreign service.  Separation papers again show that he was "ordered to active Duty in support of Operation Desert Shield/Storm."  

Despite the Veteran's assertions that he developed hypertension during his period of active duty in 1992, he reported a history of hypertension on a 1990 report of medical history.  The 1992 service treatment records also indicate that the Veteran's hypertension existed prior to service.  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In June 2010 a VA examination of the Veteran was conducted.  While the examiner expressed an opinion as to aggravation of hypertension during service, which was supported by rationale, the correct standard of clear and unmistakable evidence was not used.  Accordingly, additional examination is necessary.   

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

2.  The Veteran must be afforded a VA examination to determine the whether his claimed hypertension pre-existed his period of active duty service, and if so was it aggravated by such service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  All indicated diagnostic tests and studies must be accomplished.  

The examiner must specifically review the Veteran's service treatment records which reveal a report of hypertension by the Veteran on a February 1990 over 40 examination medical history report, which was conducted when the Veteran was not on active duty, along with the service treatment records related to his active duty in 1992.  

The examiner must indicate:
 
a.  Whether the Veteran's hypertension clearly and unmistakably pre-existed his entry into active duty service in December 1991, and if so, the examiner must state the specific evidence upon which this finding was made.

b.  If the examiner finds that the hypertension pre-existed the Veteran's military active duty service from December 1991 to February 1992 and March 1992 to May 1992, the examiner must provide an opinion as to whether the pre-existing hypertension noted was clearly and unmistakably not aggravated thereby, or whether any increase in severity was due to natural progress of the disorder, and if so, the examiner must state the specific evidence upon which this finding was made.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and the representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

